J-S15045-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.L.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.G., NATURAL MOTHER            :       No. 67 WDA 2019

              Appeal from the Order Entered September 18, 2018
               In the Court of Common Pleas of Indiana County
                    Orphans’ Court at No(s): 32-18-00126

    IN THE INTEREST OF: M.G.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.G., NATURAL MOTHER            :       No. 68 WDA 2019
                                               :

              Appeal from the Order Entered September 18, 2018
               In the Court of Common Pleas of Indiana County
                    Orphans’ Court at No(s): 32-18-00127


BEFORE:       GANTMAN, P.J.E., SHOGAN, J., and COLINS*, J.

MEMORANDUM BY GANTMAN, P.J.E.:                             FILED MAY 14, 2019

        Appellant, A.G. (“Mother”), appeals nunc pro tunc from the orders

entered in the Indiana County Court of Common Pleas, which granted the

petitions for involuntary termination of her parental rights to A.L. (born in

March 2014) and M.G. (born in December 2015) (“Children”). We affirm.

        The Orphans’ Court opinions1 accurately set forth the relevant facts and

procedural history of this case. Therefore, we have no reason to restate them.

        Mother raises two issues for our review:

           DID THE [ORPHANS’] COURT ERR WHEN IT RULED THAT
           GROUNDS FOR INVOLUNTARY TERMINATION OF MOTHER’S
           PARENTAL RIGHTS UNDER 23 PA.C.S.A. § 2511(A)(1), (2),
____________________________________________


1   The Orphans’ Court issued a separate opinion for each child.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S15045-19


          (5), AND (8) HAD BEEN                PROVEN   BY   CLEAR   AND
          CONVINCING EVIDENCE?

          DID THE [ORPHANS’] COURT ERR IN FINDING THAT
          TERMINATION WOULD BEST SERVE THE NEEDS AND
          WELFARE OF THE CHILDREN PURSUANT TO 23 PA.C.S.A. §
          2511(B)?

(Mother’s Brief at 19).2

       The standard and scope of review applicable in termination of parental

rights cases are as follows:

          When reviewing an appeal from a decree terminating
          parental rights, we are limited to determining whether the
          decision of the trial court is supported by competent
          evidence. Absent an abuse of discretion, an error of law, or
          insufficient evidentiary support for the trial court’s decision,
          the decree must stand. Where a trial court has granted a
          petition to involuntarily terminate parental rights, this Court
          must accord the hearing judge’s decision the same
          deference that it would give to a jury verdict. We must
          employ a broad, comprehensive review of the record in
          order to determine whether the trial court’s decision is
          supported by competent evidence.

          Furthermore, we note that the trial court, as the finder of
          fact, is the sole determiner of the credibility of witnesses
          and all conflicts in testimony are to be resolved by the finder
          of fact. The burden of proof is on the party seeking
          termination to establish by clear and convincing evidence
          the existence of grounds for doing so.

          The standard of clear and convincing evidence means
          testimony that is so clear, direct, weighty, and convincing
          as to enable the trier of fact to come to a clear conviction,
          without hesitation, of the truth of the precise facts in issue.
____________________________________________


2Mother properly filed separate notices of appeal from the orders terminating
her parental rights to each child. See Commonwealth v. Walker, ___ Pa.
___, 185 A.3d 969 (2018) (requiring separate notices of appeal from single
orders which resolve issues arising on separate trial court docket numbers).

                                           -2-
J-S15045-19


        We may uphold a termination decision if any proper basis
        exists for the result reached. If the trial court’s findings are
        supported by competent evidence, we must affirm the
        court’s decision, even though the record could support an
        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

     The court granted the petition for involuntary termination of Mother’s

parental rights on the following grounds:

        § 2511. Grounds for involuntary termination

        (a) General Rule.―The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing of
           the petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused
           or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                  *    *    *

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the

                                      -3-
J-S15045-19


            conditions which led to the removal or placement of
            the child within a reasonable period of time and
            termination of the parental rights would best serve the
            needs and welfare of the child.

                                  *    *    *

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

                                  *    *    *

         (b) Other considerations.―The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Thomas M.

Bianco, we conclude Mother’s issues merit no relief.       The Orphans’ Court

opinions comprehensively discuss and properly dispose of the questions

presented. (See Orphans’ Court Opinions, filed December 12, 2018, at 4-10)

(finding: mental health expert opined that Mother suffers from serious


                                      -4-
J-S15045-19


delusions and diagnoses; given Mother’s history of impairment and her poor

response to treatment, Mother is unable to parent Children despite ongoing

treatment; although Mother has complied with services, she has made no

progress due to her mental health issues; Mother’s persistent and profound

mental health issues have interfered with her ability to perform parental

duties; Mother’s mental health issues have persisted throughout lifetime of

minor Children, and Mother will unlikely be able to parent effectively despite

ongoing treatment; Children’s primary caregiver-child relationship is with

foster parents and risk involved in severing those ties will be detrimental to

Children; termination will best meet needs and welfare of Children;

termination of Mother’s parental rights was proper under Section 2511(a)(1),

(2), (5), (8), and (b)).3 Accordingly, we affirm on the basis of the Orphans’

Court opinions.

       Orders affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/14/2019

____________________________________________


3 The court appointed separate legal-interests counsel for Children. Counsel
stated he was unable to identify any conflict between Children’s legal interests
and the recommendation of the guardian ad litem that termination of Mother’s
parental rights served Children’s best interests.

                                           -5-
                                                          Circulated 04/26/2019 10:48 AM




IN THE INTEREST OF:             :IN THE COURT OF COMMON PLEAS OF
                                :INDIANA COUNTY, PENNSYLVANIA

                                :CIVIL ACTION - Juvenile Division
                                :No. 19   DP 2017

                                :Orphans' Court Division



            OPINION PURSUANT TO Pa.R.A.P.              Rule 1925(a)
      This Court entered a Decree of Termination on September 18, 2018.

By Order of Court dated November 9, 2018, this Court granted                A -& . � s
request to file an appeal nunc pro tune, and a Notice of Appeal was filed with

the Clerk of the Orphans' Court Division on November 21, 2018. The Court

submits this Opinion pursuant to Rule 1925(a) of the Pennsylvania Rules of

Appellate Procedure to supplement the Decree of Termination.

                         PROCEDURAL HISTORY AND FACTS

                    is a minor child. His date of birth is · ·1l'\ 1)eo..rnbd; 2015.

He was two years of age at the time of the termination hearing; he is now

three years of age. The minor child's biological mother is      A ·G-   #




(hereinafter "Natural Mother). On March 8, 2017, a Shelter Care Hearing

was held before the Honorable William J. Martin, and the Shelter Care

Application was granted. On March 16, 2017, this Court found that the

minor chlld was a dependent child and ordered that he remain in his foster




                                         1
care placement with his sibling,   (\ • L,     ; the siblings were placed in the

licensed foster home on March 13, 2017. The Court held Permanency

Review Hearings on July 6, 2017, October 12, 2017, February 15, 2018, and

August 2, 2018. The siblings have remained in the same foster care

placement from their initial placement to the present.

       Indiana County Children and Youth Services (hereinafter the

"Agency") filed a Petition for Termination of Parental Rights. Through the

Petition, the Agency sought to terminate the parental rights of Natural

Mother and    'J, L.    (hereinafter "Natural Father"). The Court notes that

Natural Father voluntarily relinquished his parental rights prior to the

conclusion of the termination hearing. The Agency alleged that the following

subsections of 23 Pa.C.S.A. §2511(a) established the basis for terminating

parental rights of Natural Mother:

        (1) The parent by conduct continuing for a period of at least six (6)
        months immediately preceding the filing of the Petition either has
        evidenced a settled purpose of relinquishing parental claim to a child
        or has refused or failed to perform parental duties.

        (2) The repeated and continued incapacity, abuse, neglect or refusal
        of the parent has caused the child to be without essential parental
        care, control or subsistence necessary for his physical or mental
        well-being and the conditions and causes ot t11e incapacity, abuse,
        neglect or refusal cannot or will not be remedied by the parent.

         (5) The child has been removed from the care of the parent by the
         Court or under a voluntary agreement with an Agency for a period o
       - at least six (6) months, the conditions which led to the removal o


                                         2
          placement of the child continue to exist, the parent cannot or will not
          remedy those conditions within a reasonable period of time, the
          services or assistance reasonably available to the parent are not
          likely to remedy the conditions which led to the removal or
          placement of the child within a reasonable period of time and
          termination of the parental rights would best serve the needs and
          welfare of the child.

          (8) The child has been removed from the care of the parent by the
          court or under a voluntary agreement with an agency, 12 months or
          more have elapsed from the date of removal or placement, the
          conditions which led to the removal or placement of the child
          continue to exist and termination of parental rights would best serve
          the needs and welfare of the child.

      A hearing on the Agency's Petition was held on August 28, 2018. The

Court heard expert testimony from Carol Hughes, a licensed psychologist,

and Dr. Carolyn Menta, a clinical psychologist. Ms. Hughes authored a

Bonding Assessment and Dr. Menta authored a Parental Capacity Evaluation.

Both reports were marked and admitted into evidence. (Agency Exhibit 1

and Agency Exhibit 2, respectively). The Court also heard testimony from

Rachel Pommer, the Agency caseworker assigned to this matter, Natural

Mother, Natural Father (by telephone), and Vickie McCall, ·tlx mo\1�f Natural

Mother.

     At the hearing, the Agency was represented by William Carmella,

Esquire, Natural Mother was represented by Gina Force, Esquire, Natural

Father was represented by Katrina Kayden, Esquire, Joelyssa Ferringer (now




                                        3
Joelyssa Johnson), Esquire, served as Guardian ad Litem for the children,

and Thomas A. Kauffman, Esquire, served as legal counsel for the children.

                                           DISCUSSION

      The Court will focus on the testimony and report of Dr. Carolyn Menta,

because Natural Mother's persistent and profound mental health issues are

at the core of the Court's decision in this matter. Natural Mother has been

hospitalized for her mental health conditions on at least 13 occasions. This

includes an inpatient hospitalization at Torrance State Hospital from June

2009 through January 2011. Her most recent hospitalization was at Clarion

Psychiatric Hospital in May of 2017; she subsequently was transferred to

Torrance State Hospital, and was released in July 2017. Parental Capacity

Evaluation, Agency Exhibit 2, pgs. 1-2.
                                                                                                 o\�,r'
                                                                        f\ I   (k\tJ({,4 '{'(\
      Dr. Menta's reports that "[f]or the past couple of vears r- ·                        has

been calling crisis quite frequently. She has been reporting that someone is

sneaking into her house and cutting her hair, shooting guns at her, and

leaving dead animals on her porch." Id at p, 2. Natural Mother is unsure of

the identity of   rn · & •   1   's father. Id. And when discussing the identity of

� ·\....'s father, Natural Mother reported that she is unsure who the father is,

stating "the men keep switching faces. I think they were in on it together."

Id. When Dr. Menta asked Natural Mother to clarify this statement, she




                                                 4
went on to say "that she believed a man Impregnated her and was sneaking

in another man who looked similar, posing as       I\ ·L·!'s father."   Id.

      Dr. Menta also performed a mental status examination and conducted

diagnostic testing on Natural Mother. Based upon a review of Natural

Mother's mental health records, the mental status examination, and the

diagnostic testing, Dr. Menta rendered a current diagnosis as Schizophrenia

and Borderline Personality Disorder.

     Dr. Menta then concluded her report by providing a summary and

recommendations. She stated as follows:
                                              i'\C\Wl'O..t_,
           "I have serious concerns about, f1'o\,'lt-i'1ability to parent her

     children. Without grounding in reality, much of her behavior is driven

     by her psychosis. She responds to internal stimuli, such as auditory

     and visual hallucinations. She maintains paranoid delusions and

     believes the family of {\ · L,) s father is harassing and stalking her,

     shooting guns at her, writing on her home, and leaving dead animals

     on her porch. She further believes someone is coming into her home

     and cutting her hair. When she is not grounded in reality,          't�� will
                                                                              I




     not be able to establish a stable, calm home environment for her

     children. Indeed, children of parents with psychosis tend to develop

     symptoms themselves over time. Some of this can be attributed to

     genetics, and as well as other correlates of mental health, such as


                                       5
       parental discord, paranoia, and aggressive behavior or neglect.

       Children of parents with schizophrenia tend to develop more anxious

       attachment patterns and are at greater risk for developing attachment

       disorder, such as Reactive Attachment Disorder.'' Id at pgs. 4-5.

       Dr. Menta then concluded that "given [Natural Mother's] severe

history of impairment and relatively poor response to treatment, it is highly

unlikely she will be able to parent effectively despite ongoing treatment." Id

at p. 5).

       An Agency caseworker Rachel Pommer testified concerning her

involvement with Natural Mother and the minor child. Ms. Pommer stated

that the Agency conducted a general protective services investigation in

February of 2015, and opened a general protective services case in April of

2015. These efforts were with regard to M .(;-.'5 sibling, �.L..._, who was

less than one year old at the time of the initial investigation.

       The Agency then received a call on March 8, 2017, regarding the fact

that   f'l\�Gr, was taken to the hospital with a head injury. As stated above,

the Agency's Shelter Care Application was granted by the Honorable William

J. Martin on March 8, 2017, and this Court found the child to be a dependent

child following an adjudication hearing on March 16, 2017. The Court notes

that Natural Mother did sign a Voluntary Placement Agreement on March 8,

2017. -� · &· and his sister were placed together in a licensed foster home


                                        6
on March 13, 2017, and have remained in that home until the present time.

Ms. Pommer testified that the children are very comfortable and happy in

the foster home.

      With regard to Natural Mother's progress, Ms. Pommer testified that

overall, Natural Mother has complied with services, but she has not made

progress. Ms. Pommer testified that the Agency has made consistent efforts

to reunify   ('i\.G,--. and his sister with Natural Mother, including facilitating

visitations, providing parenting services, and recommending and monitoring

mental health treatment. These efforts have been discussed at length

during the four permanency review hearings held before this Court.

Ultimately, Ms. Pommer testified that she believes Natural Mother's mental

health issues have prevented progress toward reunification, stating that at

her mental health baseline, Natural Mother is delusional and paranoid, and

despite this fact, she at times denies any mental health issues.

      Natural Mother also provided testimony to the Court in this matter.

She did not dispute the nature and extent of her prior mental health issues

or commitments. However, she did state that since leaving Torrance State ·

Hospital in July of 2017, her mental health has been level, she is taking her

medications, and she is doing well. She stated that she has not had

delusions since July of 2017. She acknowledged that she is currently under




                                          7
a Court ordered mental health commitment, but she has no concerns about

her ability to care for her children.

      Based upon the testimony provided to the Court, the Court finds that

statutory grounds for termination under 23 Pa.C.S.A. Section 2511(a)(1), 23

Pa.C.S.A. Section 251 l(a)(2), 23 Pa.C.S.A. Section 251 l(a)(S), and 23

Pa.C.S.A. Section 251 l(a)(S) have been proven by clear and convincing

evidence. As stated above, the Court believes that Natural Mother's

persistent and profound mental health have resulted in her failure to

perform parental duties for /Y\ · G,-,   These mental health issues have

persisted during the entire lifetime of the minor child, and with regard to

whether these conditions can be remedied, the Court finds the conclusion of

Dr. Menta to be credible and accurate; Dr. Menta concluded that "given

[Natural Mother's] severe history of impairment and relatively poor response

to treatment, it is highly unlikely she will be able to parent effectively

despite ongoing treatment."

        Finally, the Court acknowledges that a termination of parental rights

is a two-step process; first, the Court must look to the conduct of the parent

to determine whether at least one of the statutory grounds for termination

has been satisfied by clear and convincing evidence, and second, the Court

must determine whether a termination of parental rights best serves the

needs and welfare of the child. In re S.D.T .• Jr., 934 A.2d 703 (Pa.Super.


                                          8
2007). As set forth above, the Court finds that several statutory grounds for

termination have· been satisfied, therefore, the Court will turn to step two,

i.e., the considerations pursuant to 23 Pa.C.S.A. Section 251 l(b).


         The Agency presented testimony from Carol Hughes, a licensed

psychologist, regarding the parent-child bond.         Ms. Hughes conducted a

parent-child bond evaluation in this matter, and Ms. Hughes' written Bonding

Assessment was admitted as Agency Exhibit 1. The Court finds Ms. Hughes'

evaluation to be thorough; she conducted a records review, an observation

of the children with Natural Mother, and an observation of the children in the

foster home.


         Ms. Hughes concludes that "[w]ith respect to      rn . ", ',   the relational

pattern with NO..��'Y\V presents as one of familiarity." Bonding Assessment,

Agency Exhibit 1, p. 11.             Ms. Hughes then states that the "primary

caregiver-child relationship provided to the children by the foster parents

has been of a quality, sensitivity, and affective attunement, and the children,

at this time, do not appear to be presenting with symptoms of trauma-

attachment disorder."         Id.    Ms. Hughes then expresses concern over a

possible break in the current secure child-caregiver relationship (with the

foster parents), and expresses concern over Natural Mother's capacity "to

meet \>1-\...."' � and   M ·0·' �   current needs and foster healthy attachment



                                            9
experiences, as well as have the capacity to respond to and remedy the

disruption to the normal development of secure attachment resulting from

trauma." Id at 12.       Based on the credible testimony of Carol Hughes, the

Court finds that the needs and welfare of the child will be met through

granting the petition.




                                         BY THE COURT:

                                             \   _OM..   �a.c;--
                                        Thomas M. Bianco, J.




                                        10
                                                               Circulated 04/26/2019 10:48 AM




IN THE INTEREST OF:                  :IN THE COURT OF COMMON PLEAS OF
                                     :INDIANA COUNTY; PENNSYLVANIA

    ftL.                            :CIVIL ACTION - Juvenile Division
                                    :No. 18   DP 2017

                                    :Orphans' Court Division



             OPINION PURSUANT TO                 pa.R.A.p.   Rule 1925{al

      This Court entered a Decree of Termination on September 18, 2018.

By Order of Court dated November 9, 2018, this Court granted                 A .G,-, is
request to file an appeal nunc pro tune, and a Notice of Appeal was filed with

the Clerk of the Orphans' Court Division on November 21, 2018. The Court

submits this Opinion pursuant to Rule 1925(a) of the Pennsylvania Rules of

Appellate Procedure to supplement the Decree of Termination.

                              PROCEDURAL HISTORY AND FACTS

         (\ ,L.       1   is a minor child. Her date of birth is I(\ Maa,h; 2014; she

is four years of age. The minor child's biological mother is. /\ ,&- .

(hereinafter "Natural Mother). On March 8, 2017, a Shelter Care Hearing

was held before the Honorable William J. Martin, and the Shelter Care

Application was granted. On March 16, 2017, this Court found that the

minor child was   a   dependent child and ordered that she remain in her foster

care placement with her sibling, '        (Y\, &"   �; the siblings were placed in



                                             1
the licensed foster home on March 13, 2017. The Court held Permanency

Review Hearings on July 6, 2017, October 12, 2017, February 15, 2018, and

August 2, 2018. The siblings have remained in the same foster care

placement from their initial placement to the present.

       Indiana County Children and Youth Services (hereinafter the

"Agency") filed a Petition for Termination of Parental Rights. Through the

Petition, the Agency sought to terminate the parental rights of Natural

Mother and   S, \..   e   (hereinafter "Natural Father"). The Court notes that

Natural Father voluntarily relinquished his parental rights prior to the

conclusion of the termination hearing. The Agency alleged that the following

subsections of 23 Pa.C.S.A. §2511(a) established the basis for terminating

parental rights of Natural Mother:

       (1) The parent by conduct continuing for a period of at least six (6)
       months immediately preceding the filing of the Petition either has
       evidenced a settled purpose of relinquishing parental claim to a child
       or has refused or failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse, neglect or refusal
       of the parent has caused the child to be without essential parental
       care, control or subsistence necessary for [her] physical or mental
       well-being and the conditions and causes of the incapacity, abuse,
       neglect or refusal cannot or will not be remedied by the parent.

        (5) The child has been removed from the care of the parent by the
      · Court or under a voluntary agreement with an Agency for a period o
        at least six (6) months, the conditions which led to the removal o
        placement of the child continue to exist, the parent cannot or will no
        remedy those conditions within a reasonable period of time, th -


                                        2
          services or assistance reasonably     available to the parent are not
          likely to remedy the conditions        which led to the removal or
          placement of the child within a       reasonable period of time and
          termination of the parental rights    would best serve the needs and
          welfare of the child.

          (8) The child has been removed from the care of the parent by the
          court or under a voluntary agreement with an agency, 12 months or
          more have elapsed from the date of removal or placement, the
          conditions which led to the removal or placement of the child
          continue to exist and termination of parental rights would best serve
          the needs and welfare of the child.

      A hearing on the Agency's Petition was held on August 28, 2018. The

Court heard expert testimony from Carol Hughes, a licensed psychologist,

and Dr. Carolyn Menta, a clinical psychologist. Ms. Hughes authored a

Bonding Assessment and Dr. Menta authored a Parental Capacity Evaluation.

Both reports were marked and admitted into evidence. (Agency Exhibit 1

and Agency Exhibit 2, respectively). The Court also heard testimony from

Rachel Pommer, the Agency caseworker assigned to this matter, Natural
                                                                            f
Mother, Natural Father (by telephone), and Vickie McCall, ·th-t yno\Ylt..,,q Natural

Mother.

      At the hearing, the Agency was represented by William Carmella,

Esquire, Natural Mother was represented by Gina Force, Esquire, Natural

Father was represented by Katrina Kayden, Esquire, Joelyssa Ferringer (now

Joelyssa Johnson), Esquire, served as Guardian ad Litem for the children,

and Thomas A. Kauffman, Esquire, served as legal counsel for the children.


                                         3
                                   DISCUSSION

       The Court will focus on the testimony and report of Dr. Carolyn Menta,

because Natural Mother's persistent and profound mental health issues are

at the core of the Court's decision in this matter. Natural Mother has been

hospitalized for her mental health conditions on at least 13 occasions. This

includes an inpatient hospitalization at Torrance State Hospital from June

2009 through January 2011. Her most recent hospitalization was at Clarion

Psychiatric Hospital in May of 2017; she subsequently was transferred to

Torrance State Hospital, and was released in July 2017. Parental Capacity

Evaluation, Agency Exhibit 2, pgs. 1-2.
                                                                  tJ a.1\.\' (ti
      Dr. Menta's reports that "[f]or the past couple of years fflo·tmf has

been calling crisis quite frequently. She has been reporting that someone is

sneaking into her house and cutting her hair, shooting guns at her, and

leaving dead animals on her porch." Id at p. 2. When discussing the

identity of �.\,.., "s father, Natural Mother reported that she is unsure who

the father is, stating "the men keep switching faces. I think they were in on

it together." Id. When Dr. Menta asked Natural Mother to clarify this

statement, she went on to say "that she believed a man impregnated her

and was sneaking in another man who looked similar, posing as            t\, L, t S
father." Id. She also is unsure of the father of � ,L.;1's sibling, 0,, &-,           Id.




                                        4
      Dr. Menta also performed a mental status examination and conducted

diagnostic testing on Natural Mother. Based upon a review of Natural

Mother's mental health records, the mental status examination, and the

diagnostic testing, Dr. Menta rendered a current diagnosis as Schizophrenia

and Borderline Personality Disorder.

      Dr. Menta then concluded her report by providing a summary and

recommendations. She stated as follows:
                                              N u:rvcc..\
           \\I have serious concerns about rr1o-�'J ability to parent her

     children. Without grounding in reality, much of her behavior is driven

     by her psychosis. She responds to internal stimuli, such as auditory

     and visual hallucinations. She maintains paranoid delusions and

     believes the family of l\,L.., 's father is harassing and stalking her,

     shooting guns at her, writing on her home, and leaving dead animals

     on her porch. She further believes someone is coming into her home
                                                                    Ni��will
     and cutting her hair. When she is not grounded in reality,

     not be able to establish a stable, calm home environment for her

     children. Indeed, children of parents with psychosis tend to develop

     symptoms themselves over time. Some of this can be attributed to

     genetics, and as well as other correlates of mental health, such as

     parental discord, paranoia, and aggressive behavior or neglect.

     Children of parents with schizophrenia tend to develop more anxious


                                        5
      attachment patterns and are at greater risk for developing attachment

      disorder, such as Reactive Attachment Disorder." Id at pgs. 4-5.

       Dr. Menta then concluded that "given [Natural Mother's] severe

history of impairment and relatively poor response to treatment, it is highly

unlikely she will be able to parent effectively despite ongoing treatment." Id

at p. 5}.

      An Agency caseworker Rachel Pommer testified concerning her

involvement with Natural Mother and the minor child. Ms. Pommer stated

that the Agency conducted a general protective services investigation in

February of 2015, and opened a general protective services case in April of

2015. �L · was less than one year old at the time of the initial

investigation.

      The Agency then received a call on March 8, 2017, regarding the fact

that l\·L.·'5 brother,   rn ,G,   1,
                                       was taken to the hospital with a head injury.

As stated above, the Agency's Shelter Care Application was granted by the

Honorable William J. Martin on March 8, 2017, and this Court found the child

to be a dependent child following an adjudication hearing on March 16,

2017. The Court notes that Natural Mother did sign a Voluntary Placement

Agreement on March 8, 2017.             �. \.,., and her brother were placed together

in a licensed foster home on March 13, 2017, and have remained in that




                                               6
home until the present time. Ms. Pommer testified that the children are very

comfortable and happy in the foster home.

      With regard to Natural Mother's progress, Ms. Pommer testified that

overall, Natural Mother has complied with services, but she has not made

progress. Ms. Pommer testified that the Agency has made consistent efforts

to reunify l\• \_.� and her brother with Natural Mother, including facilitating

visitations, providing parenting services, and recommending and monitoring

mental health treatment. These efforts have been discussed at length

during the four permanency review hearings held before this Court.

Ultimately, Ms. Pommer testified that she believes Natural Mother's mental

health issues have prevented progress toward reunification, stating that at

her mental health baseline, Natural Mother is delusional and paranoid, and

despite this fact, she at times denies any mental health issues.

      Natural Mother also provided testimony to the Court in this matter.

She did not dispute the nature and extent of her prior mental health issues

or commitments. However, she did state that since leaving Torrance State

Hospital in Ju!y of 2017, her mental health has been level, she is taking her

medications, and she is doing well. She stated that she has not had

delusions since July of 2017. She acknowledged that she is currently under

a Court ordered mental health commitment, but she has no concerns about

her ability to care for her children.


                                         7
      Based upon the testimony provided to the Court, the Court finds that

statutory grounds for termination under 23 Pa.C.S.A. Section 2511(a)(1), 23

Pa.C.S.A. Section 2511(a)(2), 23 Pa.C.S.A. Section 2511(a)(S), and 23

Pa.C.S.A. Section 2511(a)(8) have been proven by clear and convincing

evidence. As stated above, the Court believes that Natural Mother's

persistent and profound mental health have resulted in her failure to

perform parental duties for. 1\..\....,   These mental health issues have

persisted during the entire lifetime of the minor child, and with regard to

whether these conditions can be remedied, the Court finds the conclusion of

Dr. Menta to be credible and accurate; Dr. Menta concluded that "given

[Natural Mother's) severe history of impairment and relatively poor response

to treatment, it is highly unlikely she will be able to parent effectively

despite ongoing treatment."

        Finally, the Court acknowledges that a termination of pa renta I rights

is a two-step process; first, the Court must look to the conduct of the parent

to determine whether at least one of the statutory grounds for termination

has been satisfied by clear and convincing evidence, and second, the Court

must determine whether a termination of parental rights best serves the

needs and welfare of the child. In re S.D.T., Jr., 934 A.2d 703 (Pa.Super.

2007). As set forth above, the Court finds that several statutory grounds for




                                            8
termination have been satisfied, therefore, the Court will turn to step two,

i.e., the considerations pursuant to 23 Pa.C.S.A. Section 2511(b).


       The Agency presented testimony from Carol Hughes, a licensed

psychologist, regarding the parent-child bond.          Ms. Hughes conducted a

parent-child bond evaluation in this matter, and Ms. Hughes' written Bonding

Assessment was admitted as Agency Exhibit 1. The Court finds Ms. Hughes'

evaluation to be thorough; she conducted a records review, an observation

of the children with Natural Mother, and an observation of the children in the

foster home.


       Ms. Hughes concludes that "[w]ith respect to � , L-' the relational

pattern with              t't,o\�;esents as insecure."
               iJC\W(v\                                Bonding Assessment, Agency

Exhibit 1, p. 11.     Ms. Hughes then states that the "primary caregiver-child

relationship provided to the children by the foster parents has been of a

quality, sensitivity, and affective attunement, and the children, at this time,

do not appear to be presenting with symptoms of trauma-attachment

disorder." Id. Ms. Hughes then expresses concern over a possible break in

the current secure child-caregiver relationship (with the foster parents), and

expresses concern over Natural Mother's capacity "to meet             A�L. ,land
  � -G-. • > current needs and foster healthy attachment experiences, as well
as have the capacity to respond to and remedy the disruption to the normal



                                           9
development of secure attachment resulting from trauma." Id at 12. Based

on the credible testimony of Carol Hughes, the Court finds that the needs

and welfare of the child will be met through granting the petition.




                                             BY THE COURT:



                                             Thomas M. Bianco, J.




  I hereby CERTIFY that this document Is recorded In
  the Clerk of the Orphans Court Office of Indiana
                        1


  County, Pennsylvania




                                            10